Citation Nr: 0524274	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Whether a September 1949 rating decision was clearly and 
unmistakably erroneous in failing to assign more than a 10 
percent rating for residuals of a shrapnel wound to the right 
thigh with retained foreign body and residual scar.  

2.  Whether a September 1949 rating decision was clearly and 
unmistakably erroneous in failing to assign more than a 10 
percent rating for residuals of a shrapnel wound to the left 
thigh with retained foreign body and residual scar.  

3.  Entitlement to an effective date prior to November 13, 
2001, for a 30 percent rating for residuals of a shrapnel 
wound to the right thigh with retained foreign body and 
residual scar.  

4.  Entitlement to an effective date prior to November 13, 
2001, for a 30 percent rating for residuals of a shrapnel 
wound to the left thigh with retained foreign body and 
residual scar.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and the Appeals Management Center in Washington, 
DC.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1. A September 1949 rating decision assigned for residuals of 
a shrapnel wound to the right thigh with retained foreign 
body and residual scar.  The veteran was notified of that 
decision in October 1949 and did not file a notice of 
disagreement with that issue within one year of the mailing 
of that notice.  

2. A September 1949 rating decision assigned for residuals of 
a shrapnel wound to the left thigh with retained foreign body 
and residual scar.  The veteran was notified of that decision 
in October 1949 and did not file a notice of disagreement 
with that issue within one year of the mailing of that 
notice.  

3.  The veteran has not alleged a viable claim of CUE in the 
September 1949 rating decision.  

4.  A February 1993 rating decision denied an increased 
rating (greater than 10 percent) for the veteran's service-
connected leg disabilities.  The veteran did not file a 
notice of disagreement within one year of the mailing of the 
notice of that decision.  

5.  The veteran's claim for an increased rating for residuals 
of a shrapnel wound to the right thigh with retained foreign 
body and residual scar was received on November 13, 2001.  

6.  The criteria for a 30 percent rating for residuals of a 
shrapnel wound to the right thigh with retained foreign body 
and residual scar were not met before November 13, 2001.  

7.  The veteran's claim for an increased rating for residuals 
of a shrapnel wound to the left thigh with retained foreign 
body and residual scar was received on November 13, 2001.  

8.  The criteria for a 30 percent rating for residuals of a 
shrapnel wound to the left thigh with retained foreign body 
and residual scar were not met before November 13, 2001.  


CONCLUSIONS OF LAW

1. The veteran's claims of clear and unmistakable error in 
the unappealed September 1949 rating decision in failing to 
assign more than a 10 percent rating for residuals of a 
shrapnel wound to the right thigh with retained foreign body 
and residual scar is legally insufficient, and that rating 
action is final.  38 U.S.C. § 11a-2 (1942); 38 C.F.R. § 3.105 
(2004).  

2.  The veteran's claims of clear and unmistakable error in 
the unappealed September 1949 rating decision in failing to 
assign more than a 10 percent rating for residuals of a 
shrapnel wound to the left thigh with retained foreign body 
and residual scar is legally insufficient, and that rating 
action is final.  38 U.S.C. § 11a-2 (1942); 38 C.F.R. § 3.105 
(2004).  

3.  The criteria for an effective date prior to November 13, 
2001, for a 30 percent rating for residuals of a shrapnel 
wound to the right thigh with retained foreign body and 
residual scar are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.59, 4.73, Code 5314 (2004).  

4.  The criteria for an effective date prior to November 13, 
2001, for a 30 percent rating for residuals of a shrapnel 
wound to the left thigh with retained foreign body and 
residual scar are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.59, 4.73, Code 5313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable error

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C. § 11a-2 (1942); 38 C.F.R. § 3.105(a) 
(2004).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A September 1949 rating decision granted service connection 
for residuals of shrapnel wounds of the right and left thighs 
and assigned a 10 percent rating for each disability, 
effective from the day following the veteran's separation 
from service.  The veteran was notified of that decision and 
did not file an appeal.  

Regulations in effect in 1949 provided that slight muscle 
disability consisted of a simple wound of muscle without 
debridement, infection, or effects of laceration with 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of the 
cardinal symptoms of muscle injury or painful residuals.  
Objective findings of slight disability of the muscle were 
the following: minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(1) (1945).  

As in effect in 1949, a moderate disability of the muscles 
consisted of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Service department records will show 
consistent complaint, from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of a moderate disability of the 
muscle are the following: linear or relatively small entrance 
and (if present) exit scars so situated as to indicate a 
relatively short track of the missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(2) (1945).

As in effect in 1949, a moderately severe disability was 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(3) (1945).

As in effect in 1949, severe muscle disability consisted of 
through and through or deep penetrating wounds due to a high- 
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show retained metallic foreign 
bodies, and palpation should show moderate or extensive loss 
of deep fascia or muscle substance, with soft or flabby 
muscles in the wound area.  Adaptive contraction of an 
opposing group of muscles, if present, indicates severity, as 
does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(4) (1945).

The evidence of record at the time of the September 1949 
rating decision consisted primarily of the veteran's service 
medical records and the report of a September 1949 VA 
compensation examination.  The service medical records 
included the report of a physical examination in July 1945 
during a hospitalization for treatment of a shrapnel injury 
to his left eye which he had sustained in November 1944.  The 
examination report noted the presence of two small scars on 
the lateral surface of the right leg.  There was no muscle 
weakness or paralysis, no abnormality of the nervous system, 
and no abnormality of the arteries or veins.  That examiner 
did not comment further on the leg injuries.  

On VA examination in September 1949, the examiner noted a 1-
inch, circular, depressed scar inferior and anterior to the 
right greater trochanter, involving Muscle Group XIV.  There 
was a superficial, 1 and a half-inch scar on medial aspect of 
the lower third of the right thigh.  And there was a 
superficial two and a half-inch long scar beneath the right 
patella.  X-rays of the right leg showed many metallic 
foreign bodies overlying the right hip, including one that 
appeared to be within the bony cortex.  Examination of the 
left leg revealed multiple small, superficial scars on the 
left thigh and leg, ranging from one-fourth to one-half inch 
in diameter.  There was a hard, tender, palpable foreign body 
in the lateral aspect of the left popliteal region involving 
Muscle Group XIII.  There was no evidence of muscular atrophy 
of either leg.  There was, however, hypesthesia of the 
anterolateral and anteromedial aspect of the right leg and 
right foot.  Ankle and knee reflexes were equal.  

Under the regulations then in effect, a zero percent rating 
was to be assigned for slight injury to Muscle Group XIV.  
Moderate injury warranted a 10 percent rating.  For 
moderately severe injury, a 30 percent evaluation was 
assigned.  A 40 percent rating was appropriate for severe 
injury to Muscle Group XIV.  Diagnostic Code 5314 (1945).  

A zero percent rating was to be assigned for slight injury to 
Muscle Group XIV.  Moderate injury warranted a 10 percent 
rating.  For moderately severe injury, a 30 percent 
evaluation was assigned.  A 40 percent rating was appropriate 
for severe injury to Muscle Group XIII.  Diagnostic Code 5313 
(1945).  

Although the 1945 rating criteria for slight muscle 
disability note that there should be no retained metallic 
fragments, the x-rays in this case clearly showed the 
presence of such fragments in the area of the veteran's right 
hip.  Nevertheless, the rating criteria stress that the level 
of muscle and functional impairment is the primary hallmark 
of the various degrees of disability.  

Despite the veteran's contentions that his current leg 
impairment due to the shrapnel wounds is the same as it was 
at the time of the initial injury, the medical records that 
were available at the time of the 1949 rating decision 
contained no evidence of any complaints referable to injuries 
of either leg, let alone consistent complaints from the time 
of the initial injury.  Although the 1949 VA examiner did 
note multiple scars, as well as some hypesthesia in areas of 
the right leg and one apparent tender retained foreign body 
in the area of the left knee, the examiner did not report any 
evidence of muscle or functional impairment of either leg.  

As set forth above, to find CUE in the 1949 rating decision, 
it must be determined (1) that either the facts known at the 
time were not before the adjudicator or the law then in 
effect was incorrectly applied, (2) that an error occurred 
based on the record and the law that existed at the time the 
decision was made, and (3) that, had the error not been made, 
the outcome would have been manifestly different.  

In this case, there is no evidence that the facts known at 
the time were not before the adjudicator.  In fact, the 1949 
rating decision was issued after additional service medical 
records and the 1949 VA compensation examination had been 
obtained, correcting the denial of service connection in two 
previous rating decisions.  There is also no evidence that 
the RO in 1949 incorrectly applied the law that was then in 
effect.  

The Board also finds that the RO in 1949 did not err in 
assigning a 10 percent rating for each of veteran's service-
connected leg disabilities.  Assignment of a 30 percent 
rating would have required evidence of moderately severe 
impairment of each leg.  In the Board's view, the evidence 
did not show that the veteran had even moderate impairment of 
either leg, let alone moderately severe impairment.  

Accordingly, the Board cannot find that an error occurred 
based on the record and the law that existed at the time the 
decision was made.  Therefore, the Board concludes that the 
September 1949 rating decision was not clearly and 
unmistakably erroneous in failing to assign more than a 10 
percent rating for residuals of a shrapnel wound to the right 
thigh and to the left thigh with retained foreign bodies and 
residual scars.  

The Board notes that the RO has not furnished the veteran 
with notice complying with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA is not applicable to claims alleging CUE in prior 
decisions.  Therefore, the veteran is not prejudiced in this 
regard.  

Earlier effective date

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the statement of the 
case, the supplemental statement of the case, and the 
February 2002 and September 2004 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Finally, the Board notes that records of VA treatment through 
January 2003 have been obtained, and that the veteran has 
been afforded a VA compensation examination.  The veteran has 
not identified any additional evidence not already associated 
with the claims folder that is obtainable.  Therefore, the 
Board finds that the duty to assist has also been met.  

Also, inasmuch as the RO provided the veteran with notice 
complying with the VCAA prior to the appealed April 2003 
rating decision, the Board finds no evidence of prejudicial 
error in proceeding to a decision on the merits in the 
present case.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Analysis 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Under the rating schedule, objective findings of a moderate 
disability include (1) some loss of deep fascia or muscle 
substance, or some impairment of muscle tonus; and (2) loss 
of power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56.  Moreover, objective findings 
of a moderately severe disability include the following: 
entrance and (if present) exit scars which indicated the 
track of a missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles in comparison 
to the sound side; and tests of strength and endurance in 
comparison to the sound side demonstrate positive evidence of 
impairment.  

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (1) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  

A zero percent rating is to be assigned for slight injury to 
Muscle Group XIV.  Moderate injury warrants a 10 percent 
rating.  For moderately severe injury, a 30 percent 
evaluation is assigned.  A 40 percent rating is appropriate 
for severe injury to Muscle Group XIV.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2004).  

A zero percent rating is to be assigned for slight injury to 
Muscle Group XIV.  Moderate injury warrants a 10 percent 
rating.  For moderately severe injury, a 30 percent 
evaluation is assigned.  A 40 percent rating is appropriate 
for severe injury to Muscle Group XIII.  Diagnostic Code 5313 
(2004).  

Subsequent to the final September 1949 rating decision, the 
veteran submitted a claim for an increased rating for his 
service-connected disabilities in November 1992.  A rating 
decision in February 1993 denied the claim and the veteran 
was notified of that decision.  He did not file a notice of 
disagreement within one year of the mailing of that notice; 
therefore, that rating decision is final.  

No further communication that can be construed as a claim for 
an increased rating was received from the veteran until 
November 13, 2001, when he wrote the RO specifically stating 
that his right and left leg disabilities had worsened and 
requesting that his claims be "reopened."  

VA clinic records dated from January 2000 were obtained that 
largely pertained to his service-connected eye disability.  
None of those records noted any complaints or abnormal 
clinical findings concerning either leg disability.  

A VA compensation examination was conducted in April 2002.  
The veteran reported to the examiner that, "over the 
years," he had gradually developed constant pain in his 
right thigh which he described as 9/10 in severity.  He 
stated that he used a cane to ambulate, but could hardly get 
out of bed in the morning.  The veteran also indicated that 
his left knee ached all the time and that he experienced 
hypersensitivity with trauma to the left lower leg.  He also 
reported numbness and tingling in the left anterior and 
lateral leg and the dorsum of the left foot.  The examiner 
noted some limitation of motion of both legs, as well as 
tenderness over the previously-noted left knee foreign body 
and hypesthesia about the distal left pretibial area in the 
dorsum of the left foot and the lateral aspect of the left 
lower leg.  

The July 2002 rating decision increased the rating for each 
leg disability to 30 percent disabling, effective from 
November 13, 2001.  

Although the regulations permit assignment of an increased 
rating up to one year prior to receipt of the claim, the 
evidence in this case does not reflect any increased 
disability in either leg warranting a 30 percent rating prior 
to November 13, 2001.  In the absence of such evidence, the 
law and regulations state that the effective date shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Because the RO has assigned 
November 13, 2001, the date of receipt of the increased 
rating claim, as the effective date for the increased rating, 
no earlier date may be assigned.  The medical evidence did 
not actually show the increased level of disability until the 
April 2002 examination.  The Board recognizes the veteran's 
contention that his leg symptoms have been stable for the 
past several years.  However, the medical evidence does not 
corroborate his contention.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, the veteran's claim for an effective date prior to 
November 13, 2001, for a 30 percent rating for each of his 
service-connected leg disabilities must be denied.  


ORDER

The September 1949 rating decision was not clearly and 
unmistakably erroneous in failing to assign more than a 10 
percent evaluation for residuals of a shrapnel wound to the 
right thigh with retained foreign body and residual scar.  

The September 1949 rating decision was not clearly and 
unmistakably erroneous in failing to assign more than a 10 
percent evaluation for residuals of a shrapnel wound to the 
left thigh with retained foreign body and residual scar.  

An effective date prior to November 13, 2001, for a 
30 percent rating for residuals of a shrapnel wound to the 
right thigh with retained foreign body and residual scar is 
denied.  

An effective date prior to November 13, 2001, for a 
30 percent rating for residuals of a shrapnel wound to the 
left thigh with retained foreign body and residual scar is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


